Title: To John Adams from Elbridge Gerry, 16 April 1798
From: Gerry, Elbridge
To: Adams, John



My dear Sir
Paris: 16 April 1798

This I expect you will receive by my collegue General Marshal, who carries with him the last letter of Mr. Tallyrand to the american envoys & their answer. on the day when we sent the latter, I received a letter from the minister, a copy of which & my answer is inclosed. I have not sent these to the Secretary of State, because I have not time to prepare a letter to accompany them. indeed I expected my passport with my collegues but am informed the directory will not consent to my leaving France: & to bring on an immediate rupture, by adopting this measure contrary to their wishes, would be in my mind unwarrantable. The object of Mr Tallyrand, you will perceive was to resume our reciprocal communications, & again to discuss the subject of a loan: I thot it best in my answer, not merely to object to this, but to every measure that could have a tendency to draw me into a negotiation.—I accepted of this mission, my dear Sir, to support your administration, & have brot myself into a predicament,  from which you must assist me to extricate myself: by appointing some others to supply the places of myself & collegues, if a further progress in this business should be found practicable. I have only a moment to add my best respects to your lady, & assurances of the most sincere & respectful attachments of &c
   I allude to my painful residence here as a political cypher

Paris 17th April 1798
My dear Sir
The above is the copy of a letter which I wrote in great haste by General Marshal, at the moment of his departure: a circumstance which must apologize for its want of accuracy. I hope soon to have the honor of communicating more fully the true state of our affairs, & to address an official letter to the secretary of state on the same subject. It is my present intention to send these by my secretary Mr Taswell, to prevent Delay. in the interim be assured my dear Sir that I remain / with the most perfect / respect & attachment / yours sincerely

E Gerry